2. EC/Mauritania Fisheries Partnership Agreement for the period 1 August 2008 to 31 July 2012 (
- Before the vote on Amendments 1 to 4:
Madam President, I would appreciate support for the following minor change in the text where it reads: 'The entry into force of the Treaty of Lisbon will impose closer interinstitutional cooperation'. I would appreciate it if colleagues, for understandable reasons, agreed to change that to: 'The entry into force of the Treaty of Lisbon would, if ratified, impose closer interinstitutional cooperation'.
(The oral amendment was accepted)